Citation Nr: 0425619	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  02-12 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity claimed as secondary 
to service-connected type II diabetes mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity claimed as secondary 
to service-connected type II diabetes mellitus.

3.  Entitlement to service connection for left below the knee 
amputation claimed as secondary to service-connected type II 
diabetes mellitus.

4.  Entitlement to an initial evaluation in excess of 20 
percent for type II diabetes mellitus to include peripheral 
vascular disease of the right lower extremity as part of the 
diabetic process.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.

The current appeal arose from a May 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  

The RO granted entitlement to service connection for type II 
diabetes mellitus associated with herbicide exposure with 
assignment of a 20 percent evaluation effective July 9, 2001, 
and denied entitlement to service connection for bilateral 
lower extremity peripheral neuropathy and below the knee 
amputation of the left lower extremity as secondary to 
service-connected type II diabetes mellitus.  

The veteran's July 2002 notice of disagreement with the above 
determination was limited to the denials of entitlement to 
service connection.  He was issued a statement of the case in 
August 2002, and submitted a substantive appeal in September 
2002.

In April 2003 the RO affirmed the determinations previously 
entered, and granted entitlement to service connection for 
peripheral vascular disease of the right lower extremity as 
part of the diabetic process and such disability was 
associated with the service-connected type II diabetes 
mellitus.  

In May 2003 the veteran filed a notice of disagreement with 
the continuance of the 20 percent evaluation for type II 
diabetes mellitus.  




In July 2003 he was issued a supplemental statement of the 
case addressing the denial of entitlement to an increased 
evaluation for type II diabetes mellitus, and submitted a 
substantive appeal, also in July 2003.

In June 2004 the veteran presented oral testimony before the 
undersigned Veterans Law Judge sitting at the RO, a 
transcript of which has been associated with the claims file.

The issues of entitlement to an initial evaluation in excess 
of 20 percent for type II diabetes mellitus with peripheral 
vascular disease as part of the diabetic process, and service 
connection for bilateral peripheral neuropathy are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDING OF FACT

The probative and competent medical evidence of record 
establishes that the left below the knee amputation cannot be 
satisfactorily dissociated from the service-connected type II 
diabetes mellitus with peripheral vascular disease of the 
right lower extremity as part of the diabetic process on a 
causal basis.


CONCLUSION OF LAW

The left below the knee amputation is proximately due to, the 
result of, or aggravated by the service-connected type II 
diabetes mellitus with peripheral vascular disease of the 
right lower extremity as part of the diabetic process.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Private medical treatment reports show the veteran was seen 
in May 1998 with complaints of intermittent soreness of his 
left big toe over a six month period.  Due to repeated 
complaints of left foot symptomatology the veteran was 
referred to other physicians who diagnosed him with 
gangrenous left first, second and third toes.  

In late January 1999 the veteran underwent a transmetatarsal 
amputation of the left foot.  His attending physician 
expressed the opinion that the need for amputation was 
related to the veteran's smoking and vasoconstriction that 
results therefrom.  Due to continue symptomatology and spread 
of gangrene the veteran underwent a left below the knee 
amputation in March 1999.  Buerger's disease of the lower 
extremities was the diagnosis proffered to account for lower 
extremity disability.

VA conducted a medical examination of the veteran in March 
2002.  The claims file was not made available to the examiner 
for review in conjunction with the examination.  The VA 
examiner diagnosed status-post left leg below the knee 
amputation as a result of history of tobacco abuse as well as 
diabetes mellitus.

Medical treatises addressing vascular diseases were submitted 
in support of the veteran's claim for secondary service 
connection.

The veteran was examined by VA in November 2002.  The 
diagnostic impression shows the veteran had a long and heavy 
smoking history, and with the diagnosis of diabetes made only 
in 2000, the smoking history would be the dominant 
contributing cause of vascular occlusive disease, even if the 
veteran did have diabetes mellitus before the actual 
diagnosis in 2000.  The examiner recorded, "the diabetes, 
however, clearly made the veteran more susceptible to the 
distal gangrenous changes and to infection, which led to the 
loss of his distal lower extremity."  Additional 
documentation referable to treatment for left lower 
extremity-related symptomatology has been associated with the 
claims file.
In June 2004 the veteran provided oral testimony in support 
of his claim for secondary service connection before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of his testimony has been associated with the 
claims file.


Criteria
Secondary Service Connection

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2002); 
Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duty to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for left below the knee amputation as secondary to 
service-connected type II diabetes mellitus with peripheral 
vascular disease of the right lower extremity as part of the 
diabetic process has been properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of benefits.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


Secondary Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore, the probative value of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

After a careful review of the record, the Board is of the 
opinion that the evidentiary record supports the veteran's 
claim of entitlement to secondary service connection.  His 
claim does not involve direct service connection or 
presumptive service connection; accordingly, the Board is 
limiting its analysis to the claim for service connection on 
a secondary basis only.

The record shows that the veteran's left below the knee 
amputation has for the most part been related to his history 
of smoking.  However, on two VA examinations, while the VA 
examiners have acknowledged the smoking history contribution 
to the ultimate left below the knee amputation as a causative 
factor, they have also acknowledged the contributing factor 
of the veteran's service-connected diabetes mellitus said to 
have rendered him more susceptible to gangrenous changes in 
the left foot and consequent infection resulting in the 
amputation.

The Board finds that with application of the pertinent 
governing criteria relating to secondary service connection, 
the left below the knee amputation cannot satisfactorily be 
dissociated from the service-connected diabetes mellitus as a 
recognized etiologic factor as stated by the competent and 
probative VA medical examiners whose opinions have been 
recorded and are an integral part of the evidentiary record.  
Accordingly, the benefit sought on appeal must be granted.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 
(1995).


ORDER

Entitlement to service connection for a left below the knee 
amputation as secondary to service-connected type II diabetes 
mellitus with peripheral vascular disease of the right lower 
extremity as part of the diabetic process is granted.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in December 2003.

The veteran has claimed that he has peripheral neuropathy of 
both lower extremities as secondary to his service-connected 
type II diabetes mellitus with peripheral vascular disease of 
the right lower extremity as part of the diabetic process.  
However, the evidentiary record as to whether he does in fact 
have peripheral neuropathy of either lower extremity is 
ambiguous or contradictory.  Moreover, the medical evidence 
in this regard is two years old.  Up-to-date comprehensive VA 
examinations to resolve this issue would materially assist in 
the adjudication of the appeal.  Additionally, such 
examination would provide a contemporaneous assessment of the 
extent of severity of his type II diabetes mellitus.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for bilateral lower extremity 
peripheral neuropathy and service-
connected type II diabetic mellitus with 
peripheral vascular disease of the right 
lower extremity since November 2002.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for 
examination of the veteran by a VA 
medical board composed of specialists in 
endocrinology and neurology for the 
purpose of ascertaining the current 
nature and extent of severity of service-
connected type II diabetes mellitus with 
peripheral vascular disease of the right 
lower extremity as part of the diabetic 
process, and whether the veteran has 
peripheral neuropathy in either lower 
extremity and if so, whether such is 
causally related to the service-connected 
type II diabetes mellitus. 

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.  It is 
requested that the examiners address the 
following medical issues:

(1) Is it at least as likely as not that 
any peripheral neuropathy of either lower 
extremity if found on examination is/are 
secondary to herbicide exposure in 
service?

(2) If no such relationship is determined 
to exist, is it at least as likely as not 
that any peripheral neuropathy of either 
lower extremity if found on examination 
is/are causally related to the service-
connected type II diabetes mellitus?

(3) If no such causal relationship is 
determined to exist, is it at least as 
likely as not that the service-connected 
type II diabetes mellitus aggravates any 
peripheral neuropathy of either lower 
extremity found on examination?

(4) If such aggravation is determined to 
exist, the examiners must address the 
following medical issues:

(a) The baseline manifestations which are 
due to the effects of any peripheral 
neuropathy of either lower extremity 
found on examination;

(b) The increased manifestations, which, 
in the examiners' opinions, are 
proximately due to the service-connected 
type II diabetes mellitus based on 
medical considerations; and

(c) The medical considerations supporting 
an opinion that increased manifestations 
of any peripheral neuropathy of either 
lower extremity found on examination 
is/are proximately due to the service-
connected type II diabetes mellitus.  Any 
opinions expressed by the examiners must 
be accompanied by a complete rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for bilateral lower 
extremity peripheral neuropathy claimed 
as secondary to service-connected type II 
diabetes mellitus, and initial increased 
evaluation for type II diabetes mellitus 
with peripheral vascular disease of the 
right lower extremity as part of the 
diabetic process.  In so doing, the VBA 
AMC should document its consideration of 
the application of 38 C.F.R. § 3.310(a) 
(2003), and Allen, supra, as to the claim 
of secondary service connection.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection and initial increased evaluation, and may result 
in their denial.  38 C.F.R. § 3.655 (2003).


	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



